Citation Nr: 1445665	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  04-37 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability. 

2.  Entitlement to service connection for left ear hearing loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel







INTRODUCTION

The Veteran, who is the Appellant, served on active duty from July 2001 to October 2002 with the U.S. Coast Guard. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in September 2003, of a Department of Veterans Affairs (VA) Regional Office (RO). 

In October 2009 and March 2011, the Board remanded the claims for further development.

In July 2013, the Board denied the Veteran's claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2014, pursuant to a Joint Motion for Partial Remand, the Court vacated and remanded the Board's decision, denying service connection for right ear hearing loss, left ear hearing loss, and tinnitus.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

In the Joint Motion, the parties agreed that the Board relied on an inadequate VA examination in denying the claims of service connection for right ear hearing loss, left ear hearing loss, and tinnitus.  The Board was directed to remand the claims for new, adequate VA examinations.  





Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiology examination by a VA examiner, who has not previously evaluated the Veteran, to determine: 

a).  Whether the Veteran has a hearing loss disability of the right ear or left ear or both under 38 C.F.R. § 3.385, or tinnitus, and, if so, 

b). Whether it is at least as likely as not (probability of 50 percent) that any current hearing loss disability under 38 C.F.R. § 3.385 or tinnitus is related to noise exposure in service or otherwise had onset in service. 

In formulating the opinion, the VA examiner is asked to consider the following:

The Veteran served on active duty with the U.S. Coast Guard from July 2001 to October 2002.  

The Veteran asserts that during his active duty he suffered hearing loss and tinnitus as a result of a generator explosion aboard a buoy tender in late 2001 or early 2002.  He has submitted a written statement from a former service man, attesting to the event.

The service treatment records and the ship's logs are unavailable.



The Board finds the account by the Veteran and by the witness credible evidence that the Veteran was exposed to acoustic trauma in service. 

After service in October 2003, an audiogram by a private audiologist showed: for the right ear the decibel thresholds at the tested frequencies of 500, 1000, 2000, and 4000 Hz were 25, 25, 20, and 20, respectively, and speech discrimination was 96 percent; for the left ear the decibel thresholds at the tested frequencies of 500, 1000, 2000, and 4000 Hz ranged from 60 decibels to 85 decibels and speech discrimination was 92 percent.  Also, in October 2003, the findings by a private physician were exotosis and otosclerosis.  On VA examination in August 2012, the results of the audiogram were found to be invalid (not indicative of organic hearing loss). 

i).  On the claim for right ear hearing loss:

If the Veteran cannot be tested by audiogram and the findings are deemed invalid, the VA examiner is asked to explain why the Veteran's assertion that he could not hear anything in his right ear was not indicative of or consistent with a noise-induced hearing loss disability under 38 C.F.R. § 3.385.  






ii).  On the claim for left ear hearing loss and the claim for tinnitus, the VA examiner is asked to address:

Whether left ear hearing loss or tinnitus was the result of the physical trauma when the in-service generator explosion knocked the Veteran against a bulkhead and he struck the left side of his head behind his ear; and, 

Whether exotosis or otosclerosis, which has been associated with left ear hearing loss and tinnitus, otherwise had onset during service based on accepted medical principles, pertaining to the history, manifestations, and clinical course of the conditions. 

The Veteran's file must be provided to the VA examiner for review.  

3.  After the above development, adjudicate the claims.  If any benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



